Exhibit 10.1

Final Execution Version

THIRD AMENDMENT TO TRANSITION PRODUCTION AGREEMENT

THIS THIRD AMENDMENT TO THE TRANSITION PRODUCTION AGREEMENT (“Amendment”) is
made and entered into as of the 4th day of February, 2010, between SENSATA
TECHNOLOGIES, INC., a Delaware corporation (“Sensata”), and EMS ENGINEERED
MATERIALS SOLUTIONS, LLC, a Delaware limited liability company (“EMS”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Original TPA.

RECITALS

WHEREAS, Sensata and EMS entered into a Transition Production Agreement, dated
May 11, 2009, which was subsequently amended pursuant to the Amendment to the
Transition Production Agreement (Security), dated May 18, 2009, and the
Amendment to the Transition Production Agreement (Retention), dated May 16, 2009
(collectively the “Original TPA”);

WHEREAS, the parties desire to amend certain terms of the Original TPA,
including extending the term of the Original TPA for an additional four
(4) months;

WHEREAS, in connection with the extension and the modification of certain terms
of the Original TPA, the parties wish to amend and restate, in full, the
Original TPA;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Conditions Precedent. Each of the parties hereto acknowledges and agrees that
each of the actions set forth below in this Section 1 is a condition precedent
(as applicable) to their respective requirements to fulfill their respective
obligations under this Amendment:

(a) Administrative Fee. Upon the execution of this Amendment, Sensata agrees to
pay to EMS a total of $200,000, which amount represents an administrative fee in
consideration for EMS to enter into this Amendment. This fee shall become part
of the monthly P/L charges reflected in each monthly P&L Statement during the
four-month extension period. The fee shall be reflected in each monthly P&L
Statement in amount of $50,000. In the event that Sensata terminates the
Agreement prior to the four-month extension term, then any remaining unpaid
balance of the $200,000 shall be included in the final P&L Statement.

(b) ConEdison Agreement. Sensata and EMS shall enter into an agreement in the
form attached hereto as Schedule 1(b)-(1), allocating the financial risk and
responsibility associated with the provision of electricity by ConEdison.
Moreover, Sensata and EMS shall enter into the ConEdison Electricity Sales
Agreement, between ConEdison, Sensata and EMS substantially in the form attached
hereto as Schedule 1(b)-(2).



--------------------------------------------------------------------------------

(c) Pepco Agreement. Sensata and EMS shall enter into an agreement in the form
attached hereto as Schedule 1(c), memorializing the understanding between the
parties regarding the allocation of responsibility of any potential liability
resulting from the Pepco Energy Services Master Electric Sales Agreement.

(d) Abandoned Tooling and Equipment. Pursuant to Section 1(b) of the Original
TPA, Sensata hereby notifies EMS of its intent to abandon in place the tooling
and equipment specifically identified as “abandon” in column “Disposition” on
Schedule 1(d), attached hereto. Simultaneously with the execution of this
Amendment, Sensata hereby transfers title to such abandoned items to EMS free
and clear of any liens created by Sensata as of the date of this Amendment.

(e) Transfer of Tooling and Equipment. In consideration for Sensata to enter
into this Amendment, EMS hereby agrees to transfer to Sensata the tooling and
equipment listed on Schedule 1(e) attached hereto. Sensata acknowledges and
agrees that all of the tooling and equipment listed on Schedule 1(e) is being
transferred to Sensata on an “as is” “where is” and “with all faults” basis, and
Sensata further acknowledges and agrees that EMS hereby disclaims any and all
express or implied warranties concerning the condition, adequacy, accuracy or
completeness of the tooling and equipment (including any manuals, documents or
information supplied in connection with such tooling and equipment), including,
but not limited to the implied warranties of merchantability or fitness for a
particular purpose.

(f) Operating Covenants. Immediately following execution of this Amendment, EMS
will provide to Sensata a list of all open purchase orders and releases for any
raw material needed by EMS for production of ECS Products during the extension
period.

(g) Bi-Metal Acknowledgment. In consideration for EMS to enter into this
Amendment, Sensata hereby acknowledges and agrees to continue to abide by and
honor the terms of that certain Supply and Purchase Agreement, dated October 17,
2005, including, but not limited to the current prices contained in such
agreement, as well as Sensata’s obligation to exclusively purchase bi-metal
products from EMS during the term of such agreement. The parties agree to
continue its discussion relative to any extension, pricing or terms of that
certain Supply and Purchase Agreement, dated October 17, 2005.

2. Amendments.

(a) Section 1(b) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(b) Tooling and Equipment. Simultaneously with the execution of this Agreement,
Sensata shall pay to EMS by wire transfer of immediately available funds to an
account designated by EMS $1,875,000, which amount represents payment in full of
the tooling and equipment of EMS’ ECS Division as detailed on Schedule 1(b)
hereto (EMS shall deliver title to such tooling and equipment to Sensata as of
the date hereof, free and clear of all liens, claims and encumbrances of any
type). EMS may remove any tooling or equipment not listed on Schedule 1(b) from
the ECS Division facility with the prior

 

2



--------------------------------------------------------------------------------

written consent of Sensata (not to be unreasonably withheld). EMS shall have no
liability for further production of ECS Products that may require use of any
tooling or equipment removed by Sensata prior to the termination of this
Agreement.

(i) Abandoned Tooling and Equipment. Sensata has notified EMS in writing on
Schedule 1(d) of the Third Amendment to Transition Production Agreement, all of
the tooling and equipment that it has abandoned in place, and has transferred
title to such equipment and tooling to EMS free and clear of any liens created
by Sensata. Any tooling and equipment that remains at EMS’ facility ten
(10) days after the termination of this Agreement in which Sensata has not
provided EMS with notice of transfer of title to Umicore shall be deemed
abandoned for purposes of this Section. At such time, Sensata shall
automatically transfer title to such abandoned items to EMS free and clear of
any liens created by Sensata, and EMS shall dispose of such tooling and
equipment at its cost and expense.

(ii) Retain and Removed Tooling and Equipment. Sensata shall remove all tooling
and equipment that is identified as “Retain and Remove” on Schedule 1(d) of the
Third Amendment to the Transition Production Agreement from the ECS Division
facility no later than ten (10) business days after the termination of this
Agreement. Sensata shall bear all costs associated with removing any such
tooling or equipment, including costs associated with restoring or repairing the
building to its condition prior to such removal as a result of the removal of
such tooling or equipment (such restoring and repairing to be completed within
ten (10) business days of the removal of such tooling or equipment). EMS shall
grant Sensata reasonable access to the ECS Division facility to remove such
tooling and equipment. If for any reason, EMS and Umicore do not enter into a
sublease agreement, all tooling and equipment listed on Schedule 1(d) of the
Third Amendment to Transition Production Agreement that was previously
identified as “Retain” shall be treated as “Retain and Remove” and subject to
Sensata’s obligations for removal of such tooling and equipment pursuant to this
Section. Any tooling and equipment that has been identified as “Retain and
Remove” in this Section that remains at EMS’ facility ten (10) business days
after the termination of this Agreement shall be deemed abandoned. At such time,
Sensata shall automatically transfer title to such abandoned items to EMS free
and clear of any liens created by Sensata, and EMS shall dispose of such tooling
and equipment at its cost and expense.

(iii) Retained Tooling and Equipment. The tooling and equipment marked “Retain”
on Schedule 1(d) of the Third Amendment to Transition Production Agreement shall
be transferred from Sensata to Umicore and thus remain at the ECS Division
facility after termination of this Agreement. Sensata shall provide written
notice to EMS when title to such tooling and equipment has transferred to
Umicore (which shall include evidence of such assignment). Upon receipt of such
notice, EMS shall not be responsible for any costs or repairs associated with
moving any tooling and equipment transferred to Umicore.”

 

3



--------------------------------------------------------------------------------

(b) Section 2. of the Original TPA is hereby amended by deleting such Section in
its entirety and replacing such provision with the following:

“Terms and Conditions of Sale; Payment. EMS agrees to manufacture electrical
contacts systems (the “ECS Products”) for Sensata in such amounts as may be
specified by Sensata from time to time (such amounts, when combined with amounts
(if any) then manufactured for other customers of the business as contemplated
by Section 12 hereof, shall not to exceed 100% of EMS’ fixed asset capacity for
ECS Products as of the date hereof, such capacity set forth on Schedule 2
hereof). Any such ECS Products shall be manufactured for Sensata in accordance
with the specifications requested and provided by Sensata from time-to-time. All
sales of ECS Products made by EMS to Sensata shall be on such terms and
conditions of sale that are consistent with the past practice of the parties;
provided, however, that (a) EMS shall indicate on each invoice for ECS Products
that amount of such invoice to be allocated (and paid) to Umicore/Sensata (the
amount allocated to be paid to Umicore/Sensata in such invoice, the “Silver
Portion”) and the amount of such invoice to be allocated (and paid) to EMS (the
“EMS Portion”), and (b) Sensata shall pay (by wire transfer of immediately
available funds) directly to Umicore/Sensata the Silver Portion of the purchase
price for such ECS Products (as set forth on the applicable invoice) on the date
of shipment of such ECS Products to Sensata and shall pay directly to EMS (by
wire transfer of immediately available funds) the EMS Portion of the purchase
price for such ECS Products (as set forth on the applicable invoice) on the date
of shipment of such ECS Products to Sensata. EMS will provide Umicore/Sensata
with a copy of each invoice for such ECS Products upon issuance. Sensata will
provide EMS with a copy of the wire transfer confirmation of each payment of the
Silver Portion and EMS Portion. EMS acknowledges and agrees that payment by
Sensata of the Silver Portion of the purchase price and the EMS Portion of the
purchase price (each as contemplated above and set forth in the applicable
invoice) shall constitute payment in full of the aggregate purchase price
payable by Sensata for such ECS Products. During the term of this Agreement,
Sensata shall issue (at a minimum) each Thursday of each week, purchase orders
for the purchase and sale of all finished ECS Products produced on behalf of
Sensata pursuant to its specifications (that are not subject to a previous
purchase order) containing a shipment date no longer than five (5) calendar days
from the date of the purchase order. To the extent that there is any
inconsistency between the terms of this Agreement and the “past practices” of
the parties (as contemplated by this Section 2), then the terms of this
Agreement shall control. IN NO EVENT SHALL EMS HAVE ANY LIABILITY TO SENSATA
ARISING FROM EMS’ FAILURE TO FULFILL ITS OBLIGATIONS TO MANUFACTURE ECS PRODUCTS
FOR SENSATA PURSUANT TO THIS SECTION 2 IN EXCESS OF THE AMOUNTS PAID BY SENSATA
FOR SUCH ECS PRODUCTS (AND IN NO EVENT WILL EMS BE LIABLE TO SENSATA FOR ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY NATURE, WHETHER
BASED IN CONTRACT, IN TORT OR OTHERWISE, THAT ARISE FROM EMS’ FAILURE TO FULFILL
ITS OBLIGATIONS TO MANUFACTURE ECS PRODUCTS FOR SENSATA PURSUANT TO THIS SECTION
2, INCLUDING BUT NOT LIMITED TO LOSS OF USE OF THE ECS PRODUCTS AND LOSS OF
PROFITS). EMS shall have no liability or be in breach of this Section 2 for any
failure or delay in performance due to strikes, lockouts, concerted acts of
workmen, fires, explosions, floods or other natural catastrophes, civil
disturbance or riots, armed conflict (whether declared or undeclared),

 

4



--------------------------------------------------------------------------------

terrorist acts, acts of God, compliance with acts of government and government
regulations, embargoes or any other similar cause which is beyond the reasonable
control of EMS. For the avoidance of doubt, Sensata hereby agrees that EMS shall
not be required to remit the Silver Portion of any purchase price of ECS
Products sold to Checon until such time that EMS receives payment in full from
Checon for such ECS Products”

(c) Section 3(a)(ii) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(ii) the last day of the calendar month following the month of delivery of
written notice of termination sent by Sensata to EMS at any time on or following
the thirtieth (30th) calendar day after the date hereof;”

(d) Section 3(a)(iii) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(iii) May 31, 2010;”

(e) Section 3(a)(v) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(v) immediately upon (i) the effective date specified in a written notice
delivered by Sensata to EMS following the final determination of EMS’ breach of
any of its obligations set forth in Schedule 10, (ii) the effective date
specified in a written notice delivered by EMS to Sensata after the final
determination of Sensata’s breach of any of its obligations set forth in
Section 4 (Loss Payment), Section 5 (Working Capital Prepayment) (such final
determination to be made in the manner set forth in Section 4 or Section 5,
respectively), or (iii) the effective date specified in a written notice
delivered by EMS to Sensata following Sensata’s failure to pay EMS the invoiced
amount for any ECS Products pursuant to Section 2 hereof.”

(f) Section 3(b) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(b) Upon the termination of this Agreement (including after expiration of any
applicable notice provision contemplated by Section 3(a)), Sensata shall
immediately purchase from EMS and EMS shall sell to Sensata all Inventory of the
ECS Division (to the extent meeting Sensata’s specifications and produced by EMS
or purchased by EMS for Sensata), at a purchase price equal to the then current
net carrying cost of any raw materials and work in process, as stated in EMS’
books and records of accounting, (prepared in accordance with past practice) and
the historical sale price paid by Sensata to EMS for any finished goods;
provided, however, that Sensata may (in its sole discretion) but shall not be
obligated to purchase such Inventory in the event that EMS has breached this
Agreement in any material respect. For purposes of this Agreement “Inventory”
shall include all: (i) raw materials (including any raw materials not yet
delivered to EMS, but that have been ordered by EMS in connection with orders
placed by Sensata for ECS

 

5



--------------------------------------------------------------------------------

Products); (ii) work in process; and (iii) finished goods, wherever located.
Subject to the foregoing, EMS shall deliver the Inventory within ten (10) days
after the termination of this Agreement or within ten (10) days after the
receipt of all raw materials ordered by EMS in connection any previously
accepted order for ECS Products from Sensata, provided that any orders for raw
materials purchased after the effective date of the Third Amendment to
Transition Production Agreement have been approved by Sensata prior to EMS
placing such orders with their suppliers, whichever is later, such delivery to
be made at Sensata’s expense (such expenses to be approved in advance by Sensata
in writing) to a location specified in writing by Sensata, and upon delivery,
Sensata shall pay the amounts specified herein. For the avoidance of doubt, EMS
shall have the right to apply any amounts owed to it by Sensata under this
Section against any amounts owed to Sensata pursuant to the Working Capital
Prepayment (as defined in Section 5).”

(g) Section 3(c) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“During the term of this Agreement, Sensata hereby acknowledges and agrees to
use its reasonable efforts to cause Umicore to sublease a portion of the ECS
Division facility from EMS, and to accommodate EMS and Umicore in preparing the
ECS Division facility to be leased to Umicore upon termination of this
Agreement.”

(h) Section 4(a) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(a) Within five (5) days of the end of each calendar month during the term of
this Agreement or in the event of termination of this Agreement within thirty
(30) days after the termination, EMS shall prepare and deliver to Sensata a
profit and loss statement for the immediately preceding calendar month (or
partial month) with respect to the ECS Division prepared in accordance with the
accounting principles and allocation ratios set forth on Schedule 4 attached
hereto (each, a “P&L Statement”).”

(i) Section 4(e) of the Original TPA is hereby amended by deleting such
sub-section in its entirety and replacing such provision with the following:

“(e) Within three (3) business days following the delivery of any P&L Statement
by EMS to Sensata: (i) Sensata shall pay to EMS, by wire transfer of immediately
available funds to an account designated by EMS, an amount equal to the loss
shown on such P&L Statement, excluding any Disputed Items, if any (a “Loss
Payment”) or (ii) EMS shall pay to Sensata, by wire transfer of immediately
available funds to an account designated by Sensata, an amount equal to the
profit shown on such P&L Statement, excluding any Disputed Items, if any
(“Profit Payment”).”

 

6



--------------------------------------------------------------------------------

(j) Section 5 of the Original TPA is hereby amended by deleting such provision
in its entirety and replacing such provision with the following:

“5. Working Capital Prepayment. The parties hereto acknowledge and agree that
during the term of this Agreement, EMS shall not be required to commit any Net
Working Capital (as defined below) to the ECS Division. For purposes of this
Agreement, “Net Working Capital” means an amount equal to the book value of
Inventory of the ECS Division minus any pre-existing non-Sensata inventory prior
to the effective date of the Third Amendment to Transition Production. Net
Working Capital and all components thereof shall be determined with respect to
the entire ECS Division (i.e. for all customers of the ECS Division consistent
with Section 12). During the term of this Agreement Sensata shall prepay an
amount to EMS equal to the amount of book value of Inventory of the ECS Division
(the “Working Capital Prepayment”). The Working Capital Prepayment shall be
funded and adjusted on a weekly basis. EMS shall use the Working Capital
Prepayment solely in its ECS Division. Each Friday EMS shall provide Sensata
with an ECS Division Net Working Capital statement setting forth EMS’ good faith
determination of Net Working Capital as of the close of business (each, a “Net
Working Capital Statement”). Sensata shall have a right to review any Net
Working Capital Statement pursuant to its rights set forth in Section 10 (Access
to ECS Division). On the Monday immediately following the Friday delivery of any
Net Working Capital Statement by EMS to Sensata, the Working Capital Prepayment
shall be funded or adjusted as follows: (i) to the extent that Net Working
Capital is greater than the then current Working Capital Prepayment from Sensata
to EMS, Sensata shall wire to EMS in immediately available funds an amount equal
to the difference between the Net Working Capital and the then current Working
Capital Prepayment; or (ii) to the extent that the Net Working Capital is less
than the then current Working Capital Prepayment from Sensata to EMS, EMS shall
wire to Sensata in immediately available funds an amount equal to the difference
between the Net Working Capital and the then current Working Capital Prepayment
such that Net Working Capital shall equal the Working Capital Prepayment. The
Working Capital Prepayment shall be unsecured, shall not bear any interest, and
shall be subordinated to any funded indebtedness of EMS, including any secured
loans from Contrarian Financial Service Company, LLC or Wickeder US Beteiligungs
GmbH.”

(k) Section 14 of the Original TPA is hereby amended by deleting such provision
in its entirety and replacing such provision with the following:

“14. Set-Off. (a) Except in the event that Sensata breaches its obligation to
pay the Silver Portion of any invoice to Umicore/Sensata, if Umicore/Sensata
shall have drawn upon that certain letter of credit issued by The Bank of New
York Mellon (the “Letter of Credit”) (which, pursuant to the terms therein,
provides security for the Delivery of Precious Metals (as defined in the
Consignment Agreement) for the production of ECS Products under that certain
Consignment Agreement between Umicore/Sensata and EMS, dated as of February 21,
2008 (as amended, the “Consignment Agreement”)), or (b) EMS breaches any of its
obligation to Sensata hereunder, in the case of either clause (a) or (b) above,
then Sensata is hereby authorized, subject to Umicore/Sensata’s right to be paid
in full with respect to all of EMS’ Obligations (as defined in the Consignment
Agreement) to Umicore/Sensata under the Consignment Agreement (other than
contingent indemnification obligations for which no claim has been asserted), at
any time and from

 

7



--------------------------------------------------------------------------------

time to time after Sensata exercises its rights under the Consignment Agreement
and only to the extent that Sensata suffers a deficiency between the amount
drawn upon the Letter of Credit and the amount recovered by Sensata after the
exercise of its remedies under the Consignment Agreement, to the fullest extent
permitted by law, to setoff and apply any and all deposits related to the ECS
Division (including, without limitation, any pre-payments of ECS Products
constituting finished goods inventory to be purchased by Sensata from EMS’ ECS
Division) and/or other amounts payable by Sensata to EMS pursuant to the terms
of this Agreement against any and all of such deficiency. In the event that
Sensata breaches any of its obligation to EMS hereunder, then EMS is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (including, without limitation,
any pre-payments of ECS Products constituting finished goods inventory to be
purchased by Sensata from EMS’ ECS Division), the Working Capital Prepayment,
and/or other amounts payable by EMS to Sensata pursuant to the terms of this
Agreement against any and all of the amounts owed by Sensata to EMS, including,
but not limited to Sensata’s obligations to purchaser Inventory as set forth in
Section 3(b). For the avoidance of doubt, the parties acknowledge and agree that
their respective set-off rights set forth in this Section 14 are solely limited
to deposits and rights associated with the ECS Division. The parties hereby
affirmatively waive any and all rights to exercise any setoff, counterclaim or
deduction with respect to any amounts arising under or in respect of this
Agreement against any other amounts owing to or from each other under matters
other than under this Agreement, including any obligations, deposits, or rights
related to EMS’ bi-metal division.”

(l) Schedule 10 of the Original TPA is hereby amended by deleting Item 7 in its
entirety and replacing it with the following:

“7. EMS will not issue a purchase order, purchase order release, or make
commitments thereof for inventory, expenses, services, labor, repairs or capital
without Sensata’s prior approval.”

3. Remaining Terms Unaffected. Except for the amendments to the Original TPA set
forth herein, all other provisions of the Original TPA shall remain in full
force and effect and are incorporated herein as if fully set forth herein.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of New York, without regard to any
conflict or choice of law principles thereof that would give rise to the
application of the domestic substantive law of any other jurisdiction.

5. Counterparts and Facsimile Signature. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Amendment may be
executed by facsimile signature.

[Signatures appear on the following page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

EMS ENGINEERED MATERIALS SOLUTIONS, LLC By:  

/s/ S.A. de Kock

Name:  

S.A. de Kock

Title:  

President & CEO



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC. By:  

/s/ Martha Sullivan

Name:  

Martha Sullivan

Title:  

C.O.O.



--------------------------------------------------------------------------------

Schedule 1(b)-1



--------------------------------------------------------------------------------

February 4, 2010

Kevin Folan

Chief Financial Officer

EMS Engineered Materials Solutions, LLC

39 Perry Avenue

Attleboro, MA 02703

 

RE: Con Edison Solutions Customer Account Number                     

Dear Mr. Folan:

The purpose of this letter is to document the agreement between EMS Engineered
Materials Solutions, LLC (“EMS”) and Sensata Technologies, Inc. (“Sensata”)
regarding electricity service and maintenance provided to the Attleboro
Corporate Campus Association (the “ACCA”). ACCA is responsible for maintaining
and paying the ACC Account with National Grid (“National Grid”) for electricity
service and maintenance provided to the former Texas Instruments Attleboro
Campus.

EMS and Sensata had previously entered into an agreement on April 17, 2008
regarding the allocation of the monthly electricity bill between the two
parties. As you are aware, Pepco has opted to terminate its agreement with EMS
and Sensata to provide energy services. Consequently, EMS and Sensata have
sought the services of other energy providers. A contract (the “ConEdison
Agreement”) has been signed by EMS and Sensata with ConEdison Solutions
(“ConEdison”) regarding energy services for the ACCA for the period of the
December 2009 billing cycle to the December 2010 billing cycle, pursuant to
which EMS and Sensata have agreed to be jointly and severally liable to
ConEdison for all their respective obligations under the ConEdison Agreement.

EMS agrees to continue to remit approximately 60% of the fees (subject to actual
meter readings for each month) due to National Grid for transmission and
distribution services and approximately 60% of the fees (subject to actual meter
readings for each month) due to ConEdison for energy charges applicable to the
ACCA. In addition, EMS has agreed that it is responsible for the energy fees
applicable to Building 2 (currently occupied by Bristol Community College),
Buildings 3 and 4 at 39 Perry Street (currently occupied by EMS), Building 5
(currently occupied by Linde Gas), Building 10 (currently occupied by Vertex),
and Unit A of Building 11 (currently occupied by New Age). EMS, in its own
discretion, may invoice and collect any fees it pays on behalf of BCC, Linde
Gas, Vertex and New Age.

Similarly, Sensata agrees to continue to remit approximately 40% of the fees
(subject to actual meter readings for each month) due to National Grid for
transmission and distribution services and 40% of the fees (subject to actual
meter readings for each month) due to ConEdison for energy charges applicable to
the ACCA. In addition, Sensata has agreed that it is responsible for the energy
fees applicable to the Business Center at 529 Pleasant Street and Building 12 at
533 Pleasant Street (both currently occupied by Sensata), Building 1 (currently
owned by Preferred), Buildings 20 and 21 (currently owned by Ronald Pratt Co.)
and Unit B of Building 11 (currently owned by New Stream). Sensata, in its own
discretion, may invoice and collect fees it pays on behalf of Preferred, Ronald
Pratt Co. and New Stream.



--------------------------------------------------------------------------------

Sensata hereby agrees to indemnify, defend and save harmless EMS from and
against liabilities, losses or claims of any kind or nature incurred by EMS
arising out of Sensata’s (i) breach of any agreement with National Grid,
including Sensata’s failure to pay its approximate 40% share of energy
transmission and delivery charges National Grid, or (ii) breach of the
Electricity Sales Agreement with ConEdison, including Sensata’s failure to
timely pay its approximate 40% share of energy charges to ConEdison.

EMS hereby agrees to indemnify, defend and save harmless Sensata from and
against liabilities, losses or claims of any kind or nature incurred by Sensata
arising out of EMS’ (i) breach of any agreement with National Grid, including
EMS’ failure to pay its approximate 60% share of energy transmission and
delivery charges to National Grid, or (ii) breach of the Electricity Sales
Agreement with ConEdison, including EMS’ failure to timely pay its approximate
60% share of energy charges to ConEdison

EMS and Sensata further agree that in the event of any dispute, litigation,
claim or proceeding initiated against them (an “Adverse Claim”) in connection
with or arising out of the transactions contemplated by the ConEdison Agreement
(including, without limitation, any claims by ConEdison or National Grid), all
fees, expenses and other costs associated with defending against and resolving
an Adverse Claim, including, without limitation, any judgment or settlement as a
result thereof (collectively, the “Claim Fees and Expenses”), shall be divided
between EMS and Sensata as follows: EMS shall pay sixty percent (60%) of all
such Claim Fees and Expenses, and Sensata shall pay forty percent (40%) of all
such Claim Fees and Expenses. To the extent any Claim Fees and Expenses are paid
for in their entirety by EMS or Sensata, as the case may be, the non-paying
party shall remit its share of such Claim Fees and Expenses to the paying party
promptly following the non-paying party’s receipt of a written request therefor,
together with such substantiating documentation as the non-paying shall
reasonably request.

In consideration of the covenants and agreements contained herein, EMS and
Sensata understand, acknowledge and agree that they shall not bring any claim,
action, lawsuit or legal or equitable proceeding of any kind against each other
based on, encompassed in or related in any way to the ConEdison Agreement or any
Adverse Claim, and further covenant and agree that they will not encourage,
cooperate with or in any way participate in or facilitate such a claim, action,
lawsuit or legal proceeding by any third party except as required by law or
properly issued subpoena.

The parties hereby covenant and agree that neither party shall communicate
directly with ConEdison or provide any notice to ConEdison with respect to the
ConEdison Agreement (including any notice of termination) without the written
consent of the other party.

This letter agreement shall remain in effect until the earlier of: (i) the
mutual agreement in writing by the parties to terminate this letter agreement;
or (ii) upon termination of the Electricity Sales Agreement, between EMS and
Sensata on the one hand, and ConEdison on the other. Any amendment to the terms
of this letter agreement must be in writing signed by the parties. This letter
agreement will be governed by and construed in accordance with the laws of
Massachusetts. The indemnification obligations set forth herein will survive the
termination of this letter agreement.

If EMS is in agreement with the foregoing, please sign and return the enclosed
copy of this letter to my attention. We appreciate your cooperation and
assistance in this matter.



--------------------------------------------------------------------------------

Sincerely, Sensata Technologies, Inc. By:  

/s/ Jeffrey Cote

  Jeffrey Cote   Chief Financial Officer

The undersigned, on behalf of Engineered Materials Solutions, agrees with the
foregoing terms and conditions.

 

EMS Engineered Materials Solutions, LLC By:  

/s/ Kevin Folan

  Kevin Folan   Chief Financial Officer Date:  

2/4/10



--------------------------------------------------------------------------------

Schedule 1(b)-2



--------------------------------------------------------------------------------

LOGO [g83624ex10_1-p16.jpg]

ELECTRICITY SALES AGREEMENT

MA – DA LMP Plus Adder

COMMERCIAL CUSTOMER INFORMATION

 

Customer Name:   Sensata Technologies, Inc. / Engineered Materials Solutions
Mailing Address:   529 Pleasant Street MS 0-28   Attleboro, MA 02703 Contact
Names:   Jeffrey Bergman    Kevin Folan Telephone Number:   (508) 236-1811   
(508) 342-2238 LDC Account Number(s)                       Service Address(s)
See Contract Addendum 1.      Tax ID Number:      x  Tax exempt or special tax
status.      (Must provide appropriate documentation to ConEdison Solutions)

AGREEMENT FOR PURCHASE OF ELECTRICITY

The purpose of this document (“Letter of Authorization”) is to authorize a
change in Customer’s electric power supplier and/or Third Party Supplier (TPS)
and to set forth the terms and conditions that apply. By signing and returning
this document to Consolidated Edison Solutions, Inc. (“ConEdison Solutions”),
Customer hereby offers to purchase from ConEdison Solutions the electric
requirements for the listed account(s) at the rate(s) per kilowatt hour (kWh)
specified below, for the period beginning with Customer’s meter reading for
February 2010 and ending with Customer’s meter reading for February 2012 (the
“Term”). Customer hereby authorizes ConEdison Solutions to enroll Customer in
the retail choice program and for the duration of the Term, Customer
acknowledges that ConEdison Solutions is the sole competitive supplier of
electricity.

Upon ConEdison Solutions’ acceptance of Customer’s offer (indicated by its
signing below), Customer will be bound to receive and purchase from ConEdison
Solutions, and ConEdison Solutions will be bound to provide and sell to
Customer, electricity during the Term in accordance with this document including
the Terms of Service and all Addendums (the “Agreement”). (In this Agreement the
Customer is referred to as “You” or “Your” or “Customer” and ConEdison Solutions
is referred to as “ConEdison Solutions” or “We” or “Our” or “Us.”)

 

Customer:    Sensata Technologies, Inc.    Consolidated Edison Solutions, Inc.
Name (Print):   

Jeff Cote

   Name (Print):  

 

Signature:   

/s/ Jeff Cote

   Signature:  

 

Title:   

CFO

   Title:  

 

Date:   

2/4/10

   Date:  

 

Customer:    Engineered Materials Solutions      Name (Print):   

Kevin Folan

     Signature:   

/s/ Kevin Folan

     Title:   

CFO

     Date:   

2/3/10

    

Consolidated Edison Solutions, Inc., 100 Summit Lake Drive, Suite 410, Valhalla,
NY 10595; 1-800-316-8011; MA Lic. #CS-042

PRICING

The price You will pay for electric supply under this Agreement will be
determined as follows: ConEdison Solutions will calculate Your hourly usage
based on either (1) Your actual hourly meter reading or (2) if Your usage is not
metered on hourly intervals, the applicable local distribution company (“LDC”)
commercial hourly load profile will be applied to Your monthly meter reading.
Each hourly usage value will then be multiplied by the corresponding loss
adjusted Day-Ahead Locational Marginal Price plus a fixed Adder of $0.02399 per
kWh. All prices exclude applicable taxes.

Con Edison Solutions does not add additional charges or fees when You switch to
Our service. Some utilities may charge a fee or do a true up when a business
switches from utility service. You have the option to convert this Agreement to
a fixed price agreement at any time during the Term at the price and for the
term that ConEdison Solutions will offer to You upon request.



--------------------------------------------------------------------------------

ELECTRICITY SALES AGREEMENT

TERMS OF SERVICE

 

1. BILLING AND PAYMENT. Payment is due by the date set forth on the invoice or
if no date for payment is provided on the invoice payment due within twenty five
(25) days of the date of the invoice (“Payment Date”). If payment is not
received by the Payment Date, it is considered late and may be reported to a
credit agency. Late payments or partial payment balances will be subject to a
late fee of 1.5% per month, or the maximum rate allowable by law, whichever is
less. Your bill will be based on monthly meter readings. If Your Local
Distribution Company (“LDC”) is unable to read Your meter, Your LDC will
estimate Your charges based on previous usage history, and later adjust it based
on actual usage shown by a meter reading. We shall make a similar adjustment to
Your bill. You shall reimburse ConEdison Solutions for any collection fees We
incur in collecting Your outstanding invoices. ConEdison Solutions does not
offer third-party or deferred billing options. In the event of a deterioration
of Your creditworthiness as reasonably determined by Us based upon Our review of
credit agency (e.g., D&B; Moody’s) reports or other publicly available
information, We may require a deposit in the form of a letter of credit or cash
deposit of up to two (2) months estimated usage, and You agree to provide such
deposit upon written request. We will contact You prior to making such a
determination to discuss the situation and give You an opportunity to explain
the circumstances. Interest will not be paid on deposits unless required by law.

 

2. DISPUTE RESOLUTION. If You have a dispute concerning Your invoice or
ConEdison Solutions’ service under this Agreement, please notify Us of the
nature of the dispute by telephone 1-800-563-4191 or by mail to ConEdison
Solutions, Attn: Customer Operations, 100 Summit Lake Drive, Suite 410,
Valhalla, NY 10595 or in person at Our office located at 2 Burlington Woods,
Burlington, Massachusetts. Invoice disputes shall be made at the time payment of
the invoice is due along with payment of the undisputed part of the bill. We
will investigate the dispute and reply to You in writing concerning Our findings
in an attempt to resolve the dispute. If You disagree with Our findings, You
may: (i) contact the Massachusetts Department of Public Utilities (DPU),
formerly the Massachusetts Department of Telecommunications and Energy, which
may refer the dispute to the Massachusetts Office for Dispute Resolution for
mediation of a billing dispute between an electric customer, including a
municipality, and a competitive supplier, if the amount in dispute is greater
than one hundred dollars ($100.00) and the subject of the dispute is within the
DPU’s statutory and regulatory authority or (ii) request in writing that
ConEdison Solutions arrange for alternative dispute resolution by a neutral
third party.

 

3. DEMAND FORECASTS. You agree to authorize Us to access Your historical usage
records from Your LDC. You are under no obligation to take any minimum volume of
electricity. You agree to notify Us in writing whenever You have reason to
believe Your demand will depart materially from such historical usage, e.g.,
because of addition or reduction of equipment or usage thereof, providing good
faith estimates of such departures.

 

4. TITLE AND TAXES. Title to the electricity sold hereunder shall pass from Us
to You when it is delivered to Your LDC. Prices set forth herein include
transportation to Your LDC. You shall pay to ConEdison Solutions the amount of
any transfer, sales or other taxes and related charges, however designated, that
are imposed upon the transfer of title or the transporting or delivering of
electricity and such amount will be separately stated on Your bill, unless prior
to execution of this Agreement, You have given Us applicable, valid tax
exemption certificates.

 

5. FORCE MAJEURE. Except for Your obligation to make payments when due, neither
party shall be liable to the other for any delay or failure to perform caused by
an occurrence of Force Majeure. “Force Majeure” are occurrences beyond a party’s
reasonable control, including, without limitation, acts of God, strikes,
lockouts or other industrial disturbances, acts of terrorism, wars, blockades,
insurrections, riots, epidemics, pandemics, landslides, lightning, earthquakes,
fires, hurricanes, storms, floods, washouts, civil disturbances, explosions,
breakage, shortage or unavailability of transmission facilities, and actions of
any governmental authority or Your LDC which result in conditions, limitations,
rules, or regulations that materially impair either party’s ability to perform
hereunder. The affected party shall give to the other reasonably prompt and
detailed notice of the occurrence of any Force Majeure relied upon and use
commercially reasonable efforts to resume performance hereunder.

 

6. LIMITATION OF LIABILITY. Neither party shall be liable to the other for any
indirect, special, consequential (including lost profits or revenue), incidental
or punitive damages for claims arising under this Agreement.

 

7. NO WARRANTIES. We agree to pass through any warranties We get from Our
electricity suppliers, to the extent We are permitted to do so. Except as
expressly set forth herein, ConEdison Solutions makes, and You receive, no
warranty, express, implied, or statutory, and ConEdison Solutions specifically
disclaims any warranty of merchantability or fitness for a particular purpose.

 

8. TERMINATION OF AGREEMENT BY CUSTOMER. Customer may rescind this Agreement to
purchase electricity from ConEdison Solutions without charge or penalty by
contacting Us at the toll-free number listed below prior to midnight on the
third day following Your receipt of a written confirmation of this Agreement,
including these Terms of Service. You may terminate this Agreement, in whole or
as relating to any single account that is included in this Agreement, by
providing thirty (30) days advance written notice to ConEdison Solutions setting
forth the reasons for such termination. You shall remain responsible for payment
of all outstanding charges for electricity delivered and service rendered prior
to the effective date of termination of this Agreement.

 

9. TERMINATION BY CON EDISON SOLUTIONS. ConEdison Solutions reserves the right
to terminate service under this Agreement (i) for non-payment; (ii) if Your LDC
is unable to read Your meter for three (3) months in a row; or (iii) upon any
other material default of any of Your obligations under this Agreement, provided
such default is not cured within forty five (45) days after You receive written
notice from Us. We will notify both You and Your LDC of such action at least
fifteen (15) days prior to the effective date of termination and, unless You
choose another supplier, Your electricity will be provided by Your LDC under its
standard tariff.

 

10. EXPIRATION OF AGREEMENT. This Agreement expires on the date of Your February
2012 meter reading.

 

11. CONTACT INFORMATION. In the event of an electric-related emergency such as a
power outage, You should call your LDC at its emergency phone number: NSTAR:
1-800-592-2000; National Grid: 1-800-322-3223; WMECO: 1-800-286-2000; Fitchburg:
1-800-582-7276. To contact ConEdison Solutions, please call 1-800-316-8011. The
phone number for the Massachusetts Department of Public Utilities is
1-617-305-3531.

 

12. ENVIRONMENTAL INFORMATION DISCLOSURE. Information on air emissions and fuel
mix is available at www.conedsolutions.com/contentlabels.

 

13. GENERAL PROVISIONS. We will keep confidential any information pertaining to
You which You provide, except as required by law. The terms and conditions of
this Agreement shall extend to and be binding upon the respective successors and
permitted assigns of the parties; provided, however, that You may not assign
this Agreement without Our prior written consent, which consent shall not be
unreasonably withheld, and any purported assignment without such consent shall
be void. This Agreement sets forth the entire agreement between the parties
respecting this subject matter, and all prior agreements, understandings, and
representations, whether oral or written, are merged in this Agreement. No
modification or amendment of this Agreement shall be binding on either party
unless in writing and signed by authorized representatives of both parties. Any
notice under this Agreement shall be in writing by one of the following methods
of delivery: (a) personal delivery (b) registered or certified mail or
(c) prepaid nationally recognized overnight courier and shall be effective on
the date received by the addressee. No waiver of any right under this Agreement
shall be effective unless it is in writing and signed by an authorized
representative of the party granting such waiver and no such waiver or failure
to enforce a term or provision of this Agreement on any occasion shall be
construed as a waiver of the same or any other term or condition on any other
occasion. This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without recourse to such state’s
choice of law rules. The parties acknowledge and agree that this Agreement is a
“forward contract” and that they are “forward contract merchants” within the
meaning of the United States Bankruptcy Code. This Agreement is subject to all
valid and applicable legislation and to all present and future orders, rules,
and regulations of authorities having jurisdiction and both parties agree to
comply with all such applicable laws, orders, rules and regulations. In the
event that changes in any such laws, orders, rules or regulations has the effect
of increasing Our cost of electricity, We will advise You of such change and
reserve the right to adjust the prices set forth herein to pass through such
cost increases.



--------------------------------------------------------------------------------

Contract Addendum 1 for Sensata Technologies / Engineered Materials Solutions

Contract # 139989

(LDC/TDSP Meter Reading Date for February 2010 to Meter Reading Date for
February 2012)

 

Product Information

LDC/TDSP

  

Product Type

  

Product Item

   Per kWh    kWh

MECO

   Index off LBMP    LMP Adder    0.02399    86,273,612 Billing Address Service
Information

LDC/TDSP NO

  

Service Name

  

Service Address

   Meter Type

2805356023

   ATTL       HEP



--------------------------------------------------------------------------------

Schedule 1(c)



--------------------------------------------------------------------------------

LOGO [g83624ex10_1-p20.jpg]

February     , 2010

Mr. Jeffrey Bergman

Sensata Technologies, Inc.

529 Pleasant Street

Attleboro, MA 02703

 

  Re: Pepco Cost Sharing Agreement

Dear Mr. Bergman:

Reference is made to (i) that certain Letter Agreement (the “2008 Letter
Agreement”), dated as of April 17, 2008, between Sensata Technologies, Inc.
(“Sensata”) and EMS Engineered Materials Solutions, LLC (“EMS”), and (ii) that
certain Master Electric Sales Agreement (the “Master Electric Agreement”),
effective as of May 1, 2008, among Sensata, EMS and Pepco Energy Services, Inc.
(“Pepco”).

Pursuant to the Master Electric Agreement, EMS and Sensata are jointly and
severally liable to Pepco for the costs associated with Pepco’s provision of
electric energy to the former Texas Instruments Attleboro Campus using the
transmission system of National Grid (“National Grid”). In addition, under the
terms of the Letter Agreement, EMS agreed to be responsible for approximately
60% of the fees subject to actual meter readings due to Pepco and National Grid
in connection with transmission and distribution services and energy charges,
and Sensata agreed to be responsible for approximately 40% of the fees subject
to actual meter readings due to Pepco and National Grid in connection with
transmission and distribution services and energy charges.

As you are aware, Pepco has sent correspondence to EMS and Sensata alleging a
default under the Master Electric Agreement and claiming damages for material
change in usage of up to approximately $617,820 (the “Pepco Claim”). The purpose
of this letter is to affirm EMS’ and Sensata’s mutual interest in and commitment
to jointly defending themselves against the Pepco Claim, and to document the
agreement between EMS and Sensata regarding the fees, expenses and other costs
that may be incurred in connection therewith.

As you are also aware, Pepco drew down on both EMS’ $700,000 letter of credit
and Sensata’s $500,000 letter of credit. Pepco has applied a portion of those
draws to electricity usage fees for the months of November and December 2009 and
a portion of those draws to offset the Pepco Claim.



--------------------------------------------------------------------------------

In the interest of settling this and other issues with EMS, EMS and Sensata
hereby agree that any and all legal and other fees, expenses and other costs
associated with defending against and resolving the Pepco Claim, including,
without limitation, any judgment or settlement as a result thereof
(collectively, the “Fees”), shall be divided between EMS and Sensata as follows:
EMS shall pay seventy percent (70%) of all such Fees, and Sensata shall pay
thirty percent (30%) of all such Fees. For the purpose of clarity, Nixon Peabody
has been retained to jointly represent both Sensata and EMS in connection with
this matter. The parties agree that Nixon Peabody’s legal fees associated with
this matter shall be considered part of the Fee; provided, however, if the
parties are unable to agree on a common legal approach, each party shall have
the right to engage separate counsel, and will be responsible for paying for
legal fees for such separate counsel. To the extent any Fee is paid for in its
entirety by EMS or Sensata, as the case may be, the non-paying party shall remit
its share of such Fee to the paying party promptly following the non-paying
party’s receipt of a written request therefor, together with such substantiating
documentation as the non-paying party shall reasonably request.

In recognition of EMS’ and Sensata’s mutual interest in defending against the
Pepco Claim, EMS and Sensata understand, acknowledge and agree that they shall
not bring any claim, action, lawsuit or legal or equitable proceeding of any
kind against each other based on, encompassed in or related in any way to the
Pepco Claim, the 2008 Letter Agreement or the Master Electric Agreement, and
further covenant and agree that they will not encourage, cooperate with or in
any way participate in or facilitate such a claim, action, lawsuit or legal
proceeding by any third party except as required by law or properly issued
subpoena.

Unless otherwise terminated by the material breach of EMS or Sensata, this
letter agreement shall remain in effect until the mutual agreement in writing by
EMS and Sensata to terminate it. Any amendment to the terms of this letter
agreement must be in writing signed by EMS and Sensata. This letter agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its conflict of law principles.
This letter agreement contains the entire understanding among the parties hereto
with respect to the subject matter hereof, and supersedes any and all other
prior agreements, understandings, discussions, negotiations whether written or
oral among the parties, including but not limited to the 2008 Letter Agreement.

If the terms of this letter agreement are acceptable, please sign and date both
enclosed copies of this letter agreement and return one fully executed copy to
the undersigned.

 

Very truly yours, EMS Engineered Materials Solutions, LLC By:  

/s/ Paul Duffy

  Paul Duffy   Chief Operating Officer



--------------------------------------------------------------------------------

Acknowledged and agreed to

this 4 day of February, 2010:

 

Sensata Technologies, Inc. By:  

/s/ Jeff Cote

  Name: Jeff Cote   Title: CFO



--------------------------------------------------------------------------------

Schedule 1(d)



--------------------------------------------------------------------------------

Sensata Asset

 

CC

 

CC Desc

 

Acct

 

Asset-Desc

 

Tag Number

 

Disposition

 

Comments / Follow-on Actions

2020   ECS Cleaning   1630   5182-ELECTROLYTIC   5000056000   Abandon   2020  
ECS Cleaning   1630   5184-PICKLE AND S   5000056100   Abandon   2020   ECS
Cleaning   1630   5185-COIL TO COIL DEGREASER   5000056200???   Abandon  
Abandoned to EMS 7/09 2020   ECS Cleaning   1630   5590-BARON BLAKES  
5000056300   Abandon   2030   ECS Bonding   1630   5186-FENN BONDING  
5000056400   Abandon   Abandon in exchange for Schedule 1(e) list. 2030   ECS
Bonding   1630   5188-N5H BONDING   5000056500   Retain   Remains in Umicore
footprint 2030   ECS Bonding   1630   5190-#5 TOPLAY BO   5000056600   Retain
and remove   Remove from B-3 2030   ECS Bonding   1630   5191-TOPLAY FINIS  
5000056700   Retain and remove   Remove from B-3 2040   ECS Annealing   1630  
5193-#5 AND #6 AN   5000056800   Abandon   2040   ECS Annealing   1630   5194-#3
AND #4 AN   5000056900   Abandon   2050   ECS Rolling   1630   5196-RUESCH #1 RO
  5000057000   Retain and remove   Checon Removed 1/14/10 2060   ECS Flattening
  1630   5197-POWER FLATTE   5000057500   Retain and remove   Remove from B-3
2060   ECS Flattening   1630   5198-NCI 5787 PLATFORM   5000057200???   Abandon
  In-floor scale 2060   ECS Flattening   1630   5199-RSL - F LINE   5000057300  
Retain   Remains in Umicore footprint 2060   ECS Flattening   1630   5200-RSL -
G LINE   5000057400   Abandon   2070   ECS Slitting   1630   5204-SLITTING LINE
#22   5000057100   Retain   Move into Umicore footprint 2070   ECS Slitting  
1630   5205-SLITTING LINE #23   5000057600   Retain and remove   Remove from B-3
2080   ECS Fancy Wire   1630   5207-FANCY WIRE MILL #3   5000057700   Abandon  
2080   ECS Fancy Wire   1630   5208-PULL THRU FL   5000057800   Abandon   2080  
ECS Fancy Wire   1630   5215-V-SLIT LINE   5000057900   Retain   Remains in
Umicore footprint 2110   ECS Stamping   1630   5222-TABER TELEDYNE 5T  
5000058000???   Abandon   Do not believe this was ever in B-3 since 5/11/09 2110
  ECS Stamping   1630   5223-BRUDERER MOD   5000058100   Retain and remove  
Bruderer #7 - Remove from B-3 2110   ECS Stamping   1630   5224-BRUDERER MOD  
5000058200   Retain and remove   Bruderer #6 - Remove from B-3 2110   ECS
Stamping   1630   5225-BRUDERER MOD   5000058300   Retain and remove   Bruderer
#5 - Checon removed 3Q09 2110   ECS Stamping   1630   5226-BRUDERER MOD  
5000058400   Retain   Coin Press #1 - Remains in Umicore footprint 2110   ECS
Stamping   1630   5227-BRUDERER MOD   5000058500   Retain and remove   Stamp
Press #1 - Remove from B-3 2110   ECS Stamping   1630   5228-MINSTER MODE  
5000058600   Abandon   Stamp Press #2 2110   ECS Stamping   1630   5229-MINSTER
MODE   5000058700   Abandon   Stamp Press #3 2110   ECS Stamping   1630  
5230-V&O 60ST-28   5000058800   Abandon   Stamp Press #4 2110   ECS Stamping  
1630   5231-BRUDERER MOD   5000058900   Retain   Coin Press #4 - Remains in
Umicore footprint 2110   ECS Stamping   1630   5232-BRUDERER MOD   5000059000  
Retain   Coin Press #3 - Remains in Umicore footprint 2110   ECS Stamping   1630
  5233-TORIT DOWN-FLO MOD   5000058000   Retain   Attached to Grinder in Roll
Grinding Room 2110   ECS Stamping   1630   5234-STANLEY DIE STORAGE   5000059200
  Retain and remove   Remove from B-3 2120   ECS Buttons   1630   5235-PERKINS
5-C   5000059300   Retain   Remains in Umicore footprint 2120   ECS Buttons  
1630   5236-PERKINS 5-C   5000059400   Retain   Remains in Umicore footprint
2120   ECS Buttons   1630   5237-PERKINS 5-C   5000059500   Retain   Remains in
Umicore footprint 2120   ECS Buttons   1630   5238-PERKINS 5-C   5000059600  
Retain   Remains in Umicore footprint 2120   ECS Buttons   1630   5239-PERKINS
5-C   5000059700   Retain   Remains in Umicore footprint 2120   ECS Buttons  
1630   5240-PERKINS 5-C   5000059800   Retain   Remains in Umicore footprint
2120   ECS Buttons   1630   5241-PERKINS 5-C   5000059900   Retain and remove  
Remove from B-3 2120   ECS Buttons   1630   5593-PERKINS 5-C   5000060000  
Retain and remove   Remove from B-3 2120   ECS Buttons   1630   5594-PERKINS 5-C
  5000060100   Retain and remove   Remove from B-3 2130   ECS Tumbling   1630  
5242-MISC DEGREASING EQUIP   5000060200   Retain   Move into Umicore footprint
2130   ECS Tumbling   1630   5244-3 ESBEC PART   5000061300   Retain   Tumbler
Barrels - Move into Umicore footprint 2130   ECS Tumbling   1630   5245-TILTING
PART   5000061400   Retain   Move into Umicore footprint 2130   ECS Tumbling  
1630   5246-CHAIN HOIST   5000061500   Retain   Move into Umicore footprint



Sensata Asset

 

CC

 

CC Desc

 

Acct

 

Asset-Desc

 

Tag Number

 

Disposition

 

Comments / Follow-on Actions

2130   ECS Tumbling   1630   5247-PERO VAPOR D   5000061600   Retain   Move into
Umicore footprint 2150   ECS Modline   1630   5253-MOD-LINE 12   5000060700  
Retain and remove   ATC Line - Remove from B-3 2150   ECS Modline   1630  
5254-MOD-LINE 13   5000060800   Retain and remove   ATC Line - Remove from B-3
2150   ECS Modline   1630   5255-ATC DUAL HEA   5000060900   Retain and remove  
ATC Line - Remove from B-3 2150   ECS Modline   1630   5256-MOD-LINE 15  
5000061000   Retain and remove   Mod Line - Remove from B-3 2150   ECS Modline  
1630   5257-SINGLE HEAD   5000061100   Retain and remove   Mod Line - Remove
from B-3 2150   ECS Modline   1630   5258-MOD-LINE 14   5000061200  
Retain and remove   Mod Line - Remove from B-3   Total Value                
Power Flattner Roll Sets   not tagged   Retain and remove   Aquired December
2009 PO 50183065, item 1 - To be removed       Ruesch #1 roll sets (21 total
sets)   not tagged   Retain and remove   Aquired December 2009 PO 50183065, item
2 (Checon Removed 1/14/10)       Ruesch #4 welder   not tagged  
Retain and remove   Aquired December 2009 PO 50183065, item 3 (Checon Removed
1/14/10)       Terminal Skive Press with all associated tooling   5000059100  
Retain and remove   Aquired December 2009 PO 50183065, item 4 - To be Removed



--------------------------------------------------------------------------------

Schedule 1(e)

 

Reference Area

  

Tooling to be provided

   Qty ATC Line    Brush / skive unit with vacuum    1    Schreiber model 200WC
heat exchanger    1    Gauges for SPC / Inspection Tools    All    Spare parts
(any available)    All Mod Line    Inspection Tools    N5H Bonder    Rolls   
All    Additional brush    1 V-Slitter    V-Slit Tooling to support    All   
Conventional Head    1    Conventional Tooling    All    V-Slit tooling    All
Slitter #22    Knives & Spacers to support (see Slit Tool Inventory below)   
Vapor Degreaser    Baskets    All Tumblers (3)    Baskets    All Trim Press # 1
- # 9    Associated work station tools (per trim press)    All Coining Press #
1, 3, 4    Welder       In-Line Flattener       Associated work station tools
(incl. vernier, micrometers)    Stamp Press # 1 - # 4    Flattener    2    Tool
Boxes & Tools / supplies in drawers       Associated work station tools (incl.
vernier, micrometers)    RSL F    Steel Flange Plates    All    Free Standing
Take Up Reel (for paper interleaf)    1    Welder (we presume this is part of
the RSL asset)       Rolls    12    Supplies & Consumables (cardboard, sleeves,
etc)    All    Miscellaneous tools on the RSL equipment (wrenches, etc.)    All
   Mandrills (believe there is a small, med, and large)    3



--------------------------------------------------------------------------------

Reference Area

  

Tooling to be provided

   Qty Parts Cleaning    Rust Veto Tank    1    Dryers    4    Strapping Table
   1 Coin & Trim Area Equipment    Bags for degreasing contacts    24    Oil
Tanks       Parts Carts    12    Microscope    2    Reel Truck (Coil Carrier)   
1    Reel Storage Rack (Horse)    1    Coil Rotation Carousel (Cart / stand)   
1    Scrap Rack Carts    8    Scrap Bins    24    Consumables (misc)    All QC
Inspection Area    Microscope    1    Dial Indicator and pedal    1    Weight
scale and granite table    1    Toolmakers Microscope (incl 2 electronic boxes)
   1    Verniers    2    Centering Blocks    5    Oven (Thermolyne 1500 Furnace)
& ceramic dishes    1 Joe Bernardo’s Office    Unitron Microscope (6646)    1   
Dial Indicator & Dial Indicator pointers    1    Microscope    1    Micrometers
   2

Coin Press #2

(same terms as TPA for other coin presses)

  

Welder

In-Line Flattener

Associated work station tools (incl. vernier, micrometers)

   Tape Area Equipment    Irons    3    Vacuum Cleaners    2    Scales    4   
Form Rolls    60    Bag Sealer / Table    3    Jack Trucks    2    Steel plates
(various diameters)    All    Staple Machine    1    Work Benches    7   
Microscopes    3    Twist Tie Machine    1    Table Carts    3    Consumables
(cardboard and plastic spools and reels)    All    Remaining form rolls not part
of above qty    All



--------------------------------------------------------------------------------

  Other    Slitter Tool Cabinets          1 SLIT TOOLING INVENTORY

MACH

 

CUTTERS

  

SET

  

Qty

  

SPACERS

  

Qty

  

RINGS

  

Qty

  

NOTES

22   0.078       77    0.079    27    0.079    36    ARBOR DIA:   0.096    1   
53    0.097    27    0.095    26    3.250   0.096    2    40                 
0.107       23    0.108    29    0.106    27    CUTTER OD:   0.122       27   
0.123    28    0.121    27    6.250 - 7.000   0.124       24    0.125    31   
0.123    28      0.131       22    0.132    21          COLLAR OD:   0.139      
32    0.140    36    0.138    29    5.000   0.144       37    0.145    19   
0.143    26      0.155       36                RINGS OD:   0.176       20   
0.177    19    0.175    19    6.200 7.250   0.181    1    26                 
0.203    1    20                  0.234       16    0.240    9          MATCHED
Sets for below items   0.170       25                  0.186       27         
        0.217       26                  0.233       21                  0.249   
   20                  0.280       18                  0.311       16         
        0.342       16                  0.358       15                  0.374   
   14                  0.467       14                  0.405       13         
        0.420       12                  0.436       13                  0.530   
   12                  0.624       13                  0.561       12         
     

 

EMS will provide any equipment manuals and PM procedure documents that exist for
equipment purchased by Sensata and to be removed by Sensata at the end of the
TPA extension period.